Action for damages for injuries sustained as the result of the alleged negligence of the defendant in maintaining over a doorway a defective plank which fell upon plaintiff while he was engaged in unloading cargo from a steamship. Plaintiff’s proof showed that the cable of a boom used in the operation of unloading struck against the alleged defective plank repeatedly, or at least occasionally, prior to the happening of the accident and prior to the time that the defect, consisting of the loosened plank, was observed. Judgment for defendant unanimously affirmed, •with costs. No opinion. Present — Lazansky, P. J., Hagarty, Carswell, Johnston and Adel, JJ.